               Case 2:19-cv-00722-MJP Document 63 Filed 06/08/20 Page 1 of 5




 1                                                    THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7   KENNETH I. DEANE
                                   Plaintiff,
 8                                                      NO. 2:19-cv-00722-MJP
             vs.
 9                                                      STIPULATION RE PROPOSED THIRD
     PACIFIC FINANCIAL GROUP, Inc., a                   AMENDED CASE SCHEDULE
10   Washington corporation, MEGAN P. MEADE,
     an unmarried woman; NICOLAS B. SCALZO,
11   an unmarried man; JAMES C. MCCLENDON,
     a married man; JAMES C. MCCLENDON and
12   JOAN A. MCCLENDON, a marital community;
     GAETAN T. SCALZO, a married man;
13   GAETAN T. SCALZO and SHERRIE
     SCALZO, a marital community,
14
                                   Defendants.
15

16           Plaintiff Kenneth Deane (“Plaintiff”) and Defendants The Pacific Financial Group,
17    Megan Meade, Nicolas Scalzo, James McClendon and Gaetan Scalzo (“Defendants”), by and
18    through their respective counsel, stipulate and agree to the following (proposed) amended case
19    schedule and submit the same for consideration to the Court pursuant to the Court’s June 1, 2020
20    telephonic conference and Minutes Entry (Dkt. 60).
21

22   Event                                 Dates Unchanged      Old Date          New Date
23   BENCH TRIAL DATE                      October 26, 2020
24   Reports from expert witnesses under                        June 29, 2020     July 17, 2020
25   FRCP 26(a)(c) due
26


     STIPULATION RE THIRD AMENDED CASE
     SCHEDULE – PAGE 1
     (NO. 2:19-cv-00722-MJP)
               Case 2:19-cv-00722-MJP Document 63 Filed 06/08/20 Page 2 of 5




 1   All motions related to discovery
     must be filed by and noted on the                             April 27, 2020      June 19, 2020
 2   motion calendar on the third Friday
     thereafter (see CR7(d))
 3
     Discovery completed by                                        May 26, 2020        July 17, 2020
 4   All dispositive motions must be
     filed by and noted on the                                     June 22, 2020       July 29, 2020
 5           motion calendar on the
     fourth Friday thereafter (see
 6   CR7(d))
     All motions in limine must be filed
 7   by and noted on the motion calendar September 28, 2020
     no earlier than the third Friday
 8   thereafter andmno later than the
     Friday     before    the    pretrial
 9   conference.
10   Agreed pretrial order due             October 14, 2020
11   Trial briefs                          October 14, 2020
                                           October 20, 2020, at
12   Pretrial conference                   1:30 p.m.
13   Length of trial                       6 days
14

15           The parties agree that expert depositions may occur after the discovery cutoff but no later
16    than August 10, 2020. The parties may update their experts’ opinions based on information
17    obtained on or after the discovery deadline.
18           The parties further stipulate that because of the additional counterclaims each side may
19    serve up to fifteen (15) additional written interrogatories on the other side.
20           The parties, by and through their undersigned counsel, stipulate to this motion and the
21    following proposed order.
22

23

24

25

26           IT IS SO STIPULATED, THROUGH COUNSEL, OF RECORD.

     STIPULATION RE THIRD AMENDED CASE
     SCHEDULE – PAGE 2
     (NO. 2:19-cv-00722-MJP)
             Case 2:19-cv-00722-MJP Document 63 Filed 06/08/20 Page 3 of 5




 1
           DATED this 5th day of June, 2020.
 2
     Presented by:
 3
     THE ROSEN LAW FIRM
 4

 5   By:   /s/ Jon Howard Rosen
           Jon Howard Rosen, WSBA #7543
 6         The Rosen Law Firm
           705 2nd Avenue, Suite 1200
 7         Seattle, WA 98104-1798
           (206) 652-1464 (phone)
 8         (206) 652-4161 (fax)
           jhr@jonrosenlaw.com
 9
     Attorney for Plaintiff:
10   Kenneth Deane
11   GORDON REES SCULLY MANUSUKHANI LLP
12
     By:   /s/ Nicole E. Demmon
13         David W. Silke, WSBA #23761
           Nicole E. Demmon, WSBA #45322
14         701 Fifth Avenue, Suite 2100
           Seattle, WA 98104
15         (206) 695-5100 (phone)
           (206) 689-2822 (fax)
16         dsilke@grsm.com
           ndemmon@grsm.com
17
     Attorneys for Defendants:
18   Pacific Financial Group, Inc.;
     Megan P. Meade; Nicholas B. Scalzo and
19   Eva M. Scalzo; James C. McClendon and
     Joan A. McClendon; and Gaetan T. Scalzo and
20   Sherrie Scalzo
21

22

23

24

25

26


     STIPULATION RE THIRD AMENDED CASE
     SCHEDULE – PAGE 3
     (NO. 2:19-cv-00722-MJP)
               Case 2:19-cv-00722-MJP Document 63 Filed 06/08/20 Page 4 of 5




 1
                                                    ORDER
 2
             Based on the foregoing joint motion of the parties, and good cause appearing, therefore,
 3
      IT IS HEREBY ORDERED THAT the case schedule be amended as follows:
 4

 5
     Event                                 Dates Unchanged        Old Date         New Date
 6
     BENCH TRIAL DATE                      October 26, 2020
 7
     Reports from expert witnesses under                          June 29, 2020    July 17, 2020
 8
     FRCP 26(a)(c) due
 9   All motions related to discovery
     must be filed by and noted on the                            April 27, 2020   June 19, 2020
10   motion calendar on the third Friday
     thereafter (see CR7(d))
11
     Discovery completed by                                       May 26, 2020     July 17, 2020
12   All dispositive motions must be
     filed by and noted on the                                    June 22, 2020    July 29, 2020
13           motion calendar on the
     fourth Friday thereafter (see
14   CR7(d))
     All motions in limine must be filed
15   by and noted on the motion calendar September 28, 2020
     no earlier than the third Friday
16   thereafter andmno later than the
     Friday     before    the    pretrial
17   conference.
18   Agreed pretrial order due             October 14, 2020
19   Trial briefs                          October 14, 2020
                                           October 20, 2020, at
20   Pretrial conference                   1:30 p.m.
21   Length of Trial                       6 days
22           Each side may serve up to an additional fifteen (15) written interrogatories on the other
23    side. Expert depositions may occur after the discovery cutoff but no later than August 10, 2020.
24    The parties may update their experts’ opinions based on information obtained on or after the
25    discovery deadline.
26


     STIPULATION RE THIRD AMENDED CASE
     SCHEDULE – PAGE 4
     (NO. 2:19-cv-00722-MJP)
             Case 2:19-cv-00722-MJP Document 63 Filed 06/08/20 Page 5 of 5




 1
           IT IS SO ORDERED.
 2
           DATED this _8th__ day of June, 2020.
 3

 4

 5

 6
                                             A
                                             Marsha J. Pechman
 7                                           United States Senior District Judge
 8   Presented by:
 9   THE ROSEN LAW FIRM
10
     By:   /s/ Jon Howard Rosen
11         Jon Howard Rosen, WSBA #7543
           The Rosen Law Firm
12         705 2nd Avenue, Suite 1200
           Seattle, WA 98104-1798
13         (206) 652-1464 (phone)
           (206) 652-4161 (fax)
14         jhr@jonrosenlaw.com
15   Attorney for Plaintiff:
16   Kenneth Deane

17   GORDON REES SCULLY MANUSUKHANI LLP

18
     By:   /s/ Nicole E. Demmon
19         David W. Silke, WSBA #23761
           Nicole E. Demmon, WSBA #45322
20         701 Fifth Avenue, Suite 2100
           Seattle, WA 98104
21         (206) 695-5100 (phone)
           (206) 689-2822 (fax)
22         dsilke@grsm.com
           ndemmon@grsm.com
23
     Attorneys for Defendants:
24   Pacific Financial Group, Inc.;
     Megan P. Meade; Nicholas B. Scalzo and
25   Eva M. Scalzo; James C. McClendon and
     Joan A. McClendon; and Gaetan T. Scalzo and
26   Sherrie Scalzo


     STIPULATION RE THIRD AMENDED CASE
     SCHEDULE – PAGE 5
     (NO. 2:19-cv-00722-MJP)
